DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 75-86 and 89 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over, Kwok et al (US 2015/018008), with further evidence from Alden (as applied in rejection 2) and Kim et al (US 2008/0020499).
	Claims 75, and generic/common portions of 84 and 85: Kwok teaches the method as claimed – that is, single nanopores can be formed by dielectric breakdown in membranes.  Details in the abstract, figures 4A-D [0032], 6 and 7 [0036]. Plurality of 
	Regarding atomic layer deposition, Kwok teaches the method of vapor deposition [0032], which includes ALD. Specific vapor deposition such as ALD would depend on the material deposited and would have been within the capability of one of ordinary skill. Applicant admits on page 20 of the specification that ALD is a known process for depositing thin films. Deposition by sublayers is part of the process of ALD which is not patentable – see Alden in rejection 2, infra, for evidence. Formation of protective layer for etching and removal of the protective layer are well-known process steps for forming micro and nanochannels and are not patentable steps, unless otherwise shown. Kwok teaches the channels as formed by etching [0032].
Claims 76, 77: The recess or channel as defined and aspect ratio – see fig. 4A. They are also only different shapes and dimensions – MPEP 2144.04. Providing different target regions and different aperture sizes would have been obvious given the teaching of Kwok – that the aperture sizes can be varied [0039].
Claim 78: Electric resistance of the aperture with respect to the fluidic passage: this is inherent as the aperture opens up, fluidic passage resistance drops – see abstract and fig. 6.
Claim 79: regions, and different sized apertures: [0049], [0041].
Claim 80, 86, 89: plurality of layers: fig. 4A, [0028].

Claim 82: width to depth ratio: [0032]; also it is a design parameter that can be designed as desired by one of ordinary skill, unless otherwise shown.
Claim 83: constant voltage – fig. 6, [0033]. See fig. 3 for the application of potential difference. Regarding simultaneous, there is no indication in the reference that the voltage is not applied simultaneously. Dielectric breakdown causes formation of apertures or pores.

Claim(s) 75-87 and 89 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alden et al (US 2017/0315109), with further evidence from Kim as applied in rejection 1.
Alden teaches the method as claimed – see abstract and figures. Figs. 1 [0033] and 2 [0034] show forming plurality of layers and microchannels. A single nanopore is formed in a channel membrane by dielectric breakdown [0106]. Voltage can be ramped to form the nanopore [0019]. The second voltage is less than the first [0028]; [0098]; [0106]. Process is performed in electrolyte baths or ion baths.
Alden teaches use of alumina and hafnium oxide as plural layers claimed [0072]. Nanopore diameter can be controlled as desired – [0099]. Protective layers [0109]. Atomic layer deposition (ALD) – [0033]. Plural channels – fig. 6; [0012]; [0026]. Alden process is capable of providing plurality of different sized apertures as desired [0025]-[0026].

Claims directed at dimensions and shapes are not patentable – see MPEP 2144.04. Providing the resistances for the electrical circuitry for the process would have been within the capability of one of ordinary skill in the art and is not patentable unless otherwise shown. See fig. 7 which shows a 1G-Ohm external resistance. Also providing an external current-limiting resistor is well known in the art for safety and preventing short-circuits – see for evidence, Kim et al (US 2008/0020499), [0062]. Fluidic passage resistance vs fluidic channel resistance – inherent. Etching to the boundary layer – see fig. 2 and 7. Constant voltage [0098]. Plurality of regions and pores – see fig. 6, [0038], and examples. [0025] and [0026] show plurality of pores with varying size based on current. Simultaneous voltage – [0030] and [0115].

Allowable Subject Matter
Claims 70-74 are allowed. 
Claim 88 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive.

Kwok teaches providing a voltage as claimed in figures 4A-D. Other arguments are not persuasive. Contrary to argument, Alden teaches dielectric breakdown, which is by providing a potential difference – [0106].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777